OPINION
PER CURIAM.
Appellant was tried for the crime of first degree murder and found guilty by the jury of the lesser included offense of involuntary manslaughter. He was sentenced to prison for fifteen years. He appeals on the ground that the sentence is excessive.
We remand because examination of the whole record does not indicate that the court considered the goal of rehabilitation in imposing the sentence it did.1 The duty to do so has been clearly established by our cases. See Padie v. State, 594 P.2d 50, 62 (Alaska 1979); Evans v. State, 574 P.2d 24, 26 (Alaska 1978); Shagloak v. State, 582 P.2d 1034, 1039 (Alaska 1978); Andrews v. State, 552 P.2d 150, 154 (Alaska 1976); and State v. Chaney, 477 P.2d 441, 444 (Alaska 1970).
VACATED AND REMANDED FOR RE-SENTENCING.

. Our remand expresses no judgment on the question of the excessiveness of the sentence.